J-S55007-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF C.N.W.                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: N.D.W., FATHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 931 WDA 2020

                Appeal from the Decree Entered June 24, 2020
     In the Court of Common Pleas of Armstrong County Orphans' Court at
                              No(s): 4 of 2020

BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                               FILED JANUARY 29, 2021

        N.D.W. (“Father”) appeals from the June 24, 2020 orphan’s court order

granting the petition filed by Armstrong County Children and Youth Services

(“CYS”) to involuntarily terminate his parental rights to his son, C.N.W. We

affirm.

        Father   and   S.W.    (“Mother”) are      plagued   by substance   abuse,

homelessness, and incarceration.1 CYS twice initiated services for the family

before the incidents that preceded the instant termination of parental rights

proceedings. The agency first became involved with the family during October


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Mother voluntarily relinquished her parental rights on June 11, 2020, and
she did not participate in this appeal. Notably, Mother currently resides with
her grandmother in Saxonburg, Pennsylvania and she interacts with C.N.W.
at the home of his pre-adoptive parents, the maternal grandparents.
J-S55007-20


2015, when C.N.W. was born with symptoms of withdrawal due to Mother’s

prenatal abuse of heroin and cocaine. Although CYS eventually closed that

case, the agency opened a new case seven months later in May 2016, after

police discovered Mother intoxicated in public with the infant. The agency

temporarily placed C.N.W. with his maternal grandparents (“Maternal

Grandparents”) but eventually returned him to the family residence under the

agency’s protective supervision. It closed that second case in January 2017.

      The following month, the agency’s intervention was required once more

to address the ongoing substance abuse of Mother and Father. The situation

continued to deteriorate and, with both parents’ consent, the juvenile court

adjudicated C.N.W. dependent on August 24, 2017. He remained at the family

residence under the protective supervision of CYS until the agency finally

removed him from the home after separate incidents where Mother was

arrested for an intoxication-related assault, and Father overdosed on opiates.

On February 15, 2018, CYS placed C.N.W. with Maternal Grandparents, where

he has remained.

      CYS developed a family service plan (“FSP”) that required Father to

address his problems with substance abuse, secure adequate housing, and to

cooperate with CYS. Between May 2018 and May 2019, Father’s progress was

minimal. During August 2019, Father made brief headway in conjunction with

a period of criminal probation, rehabilitation, and his transition to a halfway




                                     -2-
J-S55007-20


house. The improvement was ephemeral, however, and by December 2019,

his compliance with the FSP had deteriorated beyond recovery.

       On January 29, 2020, CYS filed a petition for the involuntary termination

of parental rights under the grounds outlined in 23 Pa.C.S. § 2511(a)(1),

(a)(5), and (a)(8) and § 2511(b).              As of that date, C.N.W. had been in

continuous placement with Maternal Grandparents for approximately two

years.     During the ensuing hearing, CYS presented Tiffany Cline, the

caseworker assigned to the family, who testified about the history of the case

and Father’s slow progress toward reunification.2 Ms. Cline recounted Father’s

struggle to maintain appropriate housing when he was not incarcerated, and

his discharge from a mental health treatment program for noncompliance.

She highlighted that substance abuse was the primary cause of C.N.W.’s

placement and indicated that Father failed to complete a rehabilitation

program and maintain sobriety.            At the time of the hearing, Father was

incarcerated for retail theft and faced further criminal prosecution on drug-


____________________________________________


2 Consistent with our Supreme Court’s holding In re Adoption of K.M.G.,
240 A.3d 1218 (Pa. 2020), we verify that the orphans’ court appointed Paula
LaStrapes, Esquire, the guardian ad litem during the dependency proceedings,
to represent C.N.W. in the termination proceedings pursuant to 23 Pa.C.S.
§ 2313(a). See id. (reiterating, absent a conflict between legal interest and
best interests, one attorney may serve dual role of guardian ad litem and
§ 2313 counsel). Attorney LaStrapes informed the orphans’ court that four-
year-old C.N.W. was unable to articulate a preferred outcome of the
termination proceedings, and therefore, she did not discern a conflict of
interest. See N.T., 6/10/20, at 50-51.



                                           -3-
J-S55007-20


related charges, including possession with intent to deliver. In short, Ms. Cline

testified that the circumstances that led to C.N.W’s placement continued to

exist and that the child was thriving in the care of Maternal Grandparents, a

pre-adoptive resource.

       Subsequent to the hearing, the trial court entered a thorough

memorandum and decree terminating Father’s parental rights pursuant to

§ 2511(a)(1),(5), (8) and § 2511(b).3 Father timely filed a notice of appeal

and concise statements of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b), and the orphans’ court entered an opinion

that relied upon the reasons outlined in its prior memorandum and decree.

Trial Court Opinion, 7/27/20, at 1.

       Father raises the following issues for our review:

       I.    Whether the trial court abused its discretion and/or erred as
       a matter of law in finding that [CYS] had proven grounds for the
       involuntary termination of appellant's parental rights pursuant to
       23 Pa.C.S. § 2511(a)(1), (5), and (8) by clear and convincing
       evidence?

       II. Whether the trial court abused its discretion and/or erred as a
       matter of law in concluding that termination of appellant's parental
       rights would serve the needs and welfare of the child pursuant to
       23 Pa.C.S. § 2511(b)?

Father’s brief at 4.

       Our standard of review is well settled:

____________________________________________


3 While the orphans’ court terminated parental rights under 2511(a)(1), (5),
and (8), it subsequently acknowledged that CYS failed to establish the grounds
for termination under subsections 2511(a)(1). See Trial Court Opinion,
7/27/20, at 1.

                                           -4-
J-S55007-20


      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (cleaned up).

      Involuntary termination of parental rights is governed by § 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938.           As the party petitioning for

termination of parental rights, CYS “must prove the statutory criteria for that

termination by at least clear and convincing evidence.” In re T.R., 465 A.2d

642, 644 (Pa. 1983). Clear and convincing evidence is defined as “testimony

that is so clear, direct, weighty, and convincing as to enable the trier of fact

to come to a clear conviction, without hesitancy, of the truth of the precise

facts in issue.” Matter of Sylvester, 555 A.2d 1202, 1203–04 (Pa. 1989).

      Father asserts that CYS failed to establish by clear and convincing

evidence the statutory grounds for the termination of his parental rights

pursuant to 23 Pa.C.S. § 2511(a)(1), (5), and (8) and (b). In order to affirm

termination, we need only agree with the trial court as to any one subsection

of § 2511(a), as well as § 2511(b). See In re B.L.W., 843 A.2d 380, 384

(Pa.Super. 2004) (en banc).      As the orphans’ court’s opinion focused on




                                      -5-
J-S55007-20


§ 2511(a)(8) and § 2511(b), we will similarly confine our review to these

sections, which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

            ....

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.

         ....

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(8) and (b).

      In order to satisfy the requirements of § 2511(a)(8) in the case at bar,

CYS was required to produce clear and convincing evidence that: (1) C.N.W.

has been removed from Father for at least twelve months; (2) the conditions

which led to the child’s removal continue to exist; and (3) involuntary

termination of parental rights would best serve the children’s needs and


                                      -6-
J-S55007-20


welfare.   See In Re Adoption of M.E.P., 825 A.2d 1266, 1275–1276

(Pa.Super. 2003). “Notably, termination under Section 2511(a)(8), does not

require an evaluation of [Father's] willingness or ability to remedy the

conditions that led to placement of [his] children.” In re Adoption of R.J.S.,

901 A.2d 502, 511 (Pa.Super. 2006) (emphasis in original).

      C.N.W. has been in the care of CYS since February 15, 2018, due to,

inter alia, concerns about Father’s drug abuse and criminal activity. As CYS

did not file its petition to terminate Father’s parental rights until January 29,

2020, approximately twenty-three and one-half months later, the agency

satisfied the threshold requirement of § 2511(a)(8). Likewise, since Father

concedes that the conditions which led to C.N.W.’s placement continue to

exist, we do not address the prong of § 2511(a)(8) relating to Father’s ongoing

substance abuse criminal activity.

      The crux of Father’s contention relates to the trial court’s needs and

welfare analysis under § (a)(8), which he asserts is both coextensive with the

parallel component of § (a)(5) and separate from the determination pursuant

to § 2511(b), regarding whether the termination of parental rights serves the

developmental, physical, and emotional needs and welfare of the child.

Specifically, Father asserts that the orphans’ court’s analysis under § (a)(8)

was deficient insofar as the court did not perform a thorough examination of

the parent-child bond as required by § 2511(b). See Father’s brief at 17-18

(“[CYS] failed to prove each separate element of subsection (a)([8]) by clear


                                      -7-
J-S55007-20


and convincing evidence, and the trial court lacked the evidence necessary to

conduct a full and proper analysis of the Child’s needs and welfare.”). Father

misstates the extent of the orphans’ court’s needs and welfare analysis

under § (a).

      Contrary to Father’s protestations, § (a)(8) does not require the

developed bond-effect analysis that is central to § 2511(b). As this Court

previously explained,

            Section 2511(a)(8) explicitly requires an evaluation of the
      needs and welfare of the child prior to proceeding to Section
      2511(b), which focuses on the developmental, physical and
      emotional needs and welfare of the child. Thus, the analysis under
      Section 2511(a)(8) accounts for the needs of the child in addition
      to the behavior of the parent.

In re C.L.G., 956 A.2d 999, 1008–09 (Pa.Super. 2008) (en banc). Hence,

while § 2511(b) focuses chiefly on the existence of a beneficial parent-child

bond and the potential effects of severing that bond, the needs-and-welfare

component of § 2511(a)(8) centers primarily on the parent’s actions and

inactions.   Indeed, “only if a court determines that the parent’s conduct

warrants termination of his or her parental rights, pursuant to Section

2511(a), does a court engage in the second part of the analysis pursuant to

Section 2511(b): determination of the needs and welfare of the child under

the standard of best interests of the child.”   Id. at 1009 (quotations and

citation omitted). Thus, the orphans’ court did not err or abuse its discretion

by forgoing an in-depth analysis of the parent-child bond under § 2511(a)(8).




                                     -8-
J-S55007-20


      In addressing the needs and welfare prong of § 2511(a)(8), the orphans’

court observed:

            Finally, by all accounts, C.N.W. is doing very well at Maternal
      Grandparents’ house, where he has lived for almost two and one-
      half years. He will be entering school soon and is progressing
      normally. He is comfortable at their home and has visits with
      Mother on a regular basis. He has had visits with Father at
      Father’s apartment in Indiana and at the Armstrong County Jail.
      Although their relationship is not overly-strained, given the fact
      that Father has not performed any substantial parental duties for
      a period exceeding two years, the Court concludes that the
      perpetual nature of Father’s substance abuse and his continued
      incarnation compels a finding that C.N.W.’s best interest and
      welfare would be served by termination of Father’s parental rights.

Trial Court Opinion, at 11-12.

      As Father does not challenge the orphans’ court’s rationale beyond

asserting that the court neglected the bond-effect analysis, and because the

certified record supports the court’s conclusion that C.N.W. is progressing with

Maternal Grandparents and that Father’s behavior is detrimental to his son’s

best interests, we do not disturb it.

      Having found that the certified record supports the orphans’ court’s

finding that CYS established the statutory grounds to terminate Father’s

parental rights pursuant to § 2511(a)(8), we next address the court’s needs

and welfare analysis pursuant to 2511(b). Again, Father frames his argument

as challenging whether CYS established its burden of proving by clear and

convincing evidence that the termination of parental rights would serve the

needs and welfare of C.N.W. Father’s brief at 19. However, the gravamen of

this assertion is that termination is not the least drastic alternative in light of

                                        -9-
J-S55007-20


the likelihood that Mother will remain in contact with the child despite

relinquishing her parental rights. Father asserts that utilizing a less severe

alternative to terminating his parental rights, such as the transfer of legal and

physical custody of his son to Maternal Grandparents, would serve the child’s

interest “while preserving [Fathers’] ability to be the Father figure he desires

to be for the Child.” Father’s brief at 21.

         Father’s desire to preserve his parental rights in order to perform his

parental duties at this juncture has little bearing on the pertinent analysis. It

is beyond cavil that a parent’s own feelings of love and affection for a child,

alone, will not preclude termination of parental rights. See In re Z.P., 994

A.2d 1108, 1121, (Pa.Super. 2010). Moreover, at the time of the hearing,

C.N.W. had been in the current placement, his third since his birth in 2015,

for approximately twenty-eight consecutive months, and the child is entitled

to permanency and stability. A child’s life “simply cannot be put on hold in

the hope that [a parent] will summon the ability to handle the responsibilities

of parenting.” Id. at 1125. Thus, Father’s eleventh-hour attempt to invoke

a potentially less drastic alternative to the termination of his parental rights

fails.

         Finally, we observe that the certified record support’s the orphans’

court’s well-reasoned analysis with respect to § 2511(b).        This Court has

explained the requisite analysis as follows:

         Subsection 2511(b) focuses on whether termination of parental
         rights would best serve the developmental, physical, and

                                      - 10 -
J-S55007-20


     emotional needs and welfare of the child. In In re C.M.S., 884
     A.2d 1284, 1287 (Pa.Super. 2005), this Court stated, “Intangibles
     such as love, comfort, security, and stability are involved in the
     inquiry into the needs and welfare of the child.” In addition, we
     instructed that the trial court must also discern the nature and
     status of the parent-child bond, with utmost attention to the effect
     on the child of permanently severing that bond. Id. However, in
     cases where there is no evidence of a bond between a parent and
     child, it is reasonable to infer that no bond exists. In re K.Z.S.,
     946 A.2d 753, 762-63 (Pa.Super. 2008). Accordingly, the extent
     of the bond-effect analysis necessarily depends on the
     circumstances of the particular case. Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa.Super. 2010). As a general

matter, Pennsylvania does not require the orphans’ court to enlist a formal

bonding evaluation, and the court’s needs and welfare analysis need not hinge

upon expert testimony. In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2011).

     In relation to § 2511(b), the orphans’ court provided as follows:

            First, as the [c]ourt already had found, C.N.W. is doing well
     residing with Maternal Grandmother, with whom he has had a very
     close relationship for the past several years. Second, although
     Mother currently resides with her grandmother in Saxonburg, she
     visits with C.N.W. on a regular basis at Maternal Grandparents’
     residence.     Third, and despite Father’s protestations to the
     contrary, Maternal Grandparents have not at any point
     unreasonably prevented Father from having visits with C.N.W.
     Maternal Grandparents transported C.N.W. to Indiana,
     Pennsylvania for [weekly visits during] 2019 and further permitted
     C.N.W.’s visitation with Father at the Armstrong County Jail.
     Given the significant dangers that both [p]arents’ drug abuse
     presented to C.N.W., the [c]ourt does not find that Maternal
     Grandparents in any way acted unreasonably in protecting
     C.N.W.’s physical and emotional welfare during his placement.

           Although Father testified that he still has a good relationship
     C.N.W., the [c]ourt must take note that for the past almost three
     years, Father parented C.N.W. if at all, though the auspices of
     [CYS], . . . with protective supervision through placement. During
     that period, Father overdosed, lost his housing, was incarcerated

                                    - 11 -
J-S55007-20


      for extended periods, and spent no small amount of time housed
      at drug rehabilitation facilities. Father overdosed while C.N.W.
      was in his care and will not be available to parent at all for at least
      the next several months, if not years. Given these facts, the Court
      must conclude that C.N.W.’s developmental, emotional, and
      physical needs will be best served by termination of Father’s
      parental rights and his adoption by Maternal Grandparents. Any
      relationship that would be maintained with Father for the
      foreseeable future would have to be facilitated through a state
      correctional facility located outside of Armstrong County. A
      healthy, supportive, and structured parent - child relationship
      necessary for C.N.W.’s development will be impossible by that
      means. Thus, and notwithstanding Father's love and affection for
      C.N.W., the Court finds that C.N.W.’s needs and welfare compel
      termination of Father’s parental rights at this time.

Trial Court Opinion, at 12-13.

      The certified record supports the orphans’ court’s conclusion. During

the evidentiary hearing, Ms. Cline testified that C.N.W. is thriving in Maternal

Grandparents’ pre-adoptive home, and he is strongly attached to them in their

role as parental resources. N.T., 6/10/20, at 35. He is happy in the home,

and despite his turbulent history with Mother and Father, he is “pretty much

a typical 4-year-old.”      Id. at 35, 36.         Moreover, Father’s sporadic

imprisonment hampered his contact with C.N.W., and while CYS facilitated

visitations while Father was incarcerated locally at the Armstrong County Jail,

his subsequent imprisonment at a state facility precluded in-person contact.

Id. at 44.   In fact, because of the COVID pandemic, C.N.W. has not had

physical contact with either parent since February 2020. Id. In sum, Ms.

Cline reiterated the agency’s position that terminating Father’s parental rights

serves C.N.W.’s best interests. Id. at 46.


                                      - 12 -
J-S55007-20


      The certified record bears out that C.N.W. is best served by terminating

Father’s parental rights in anticipation of adoption by Maternal Grandparents.

Stated plainly, for the majority of his life, C.N.W. has been in placement with

his Maternal Grandparents, who continue to provide a stable, loving

environment that consistently satisfied his developmental, physical and

emotional needs and welfare notwithstanding his parents’ chronic drug abuse.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/29/2021




                                    - 13 -